

113 S2513 IS: Advancing Competency-Based Education Demonstration Project Act of 2014
U.S. Senate
2014-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2513IN THE SENATE OF THE UNITED STATESJune 23, 2014Mr. Bennet (for himself, Mr. Isakson, Mrs. Hagan, Mr. Enzi, Mr. Hatch, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a demonstration project for competency-based education.1.Short titleThis Act may be cited as the
		  Advancing Competency-Based Education Demonstration Project Act of 2014.2.Competency-based education demonstration projectPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by
			 inserting after section 486A the following:486B.Competency-based education demonstration project(a)PurposesThe purposes of this section are—(1)to allow a demonstration project that is monitored by the Secretary to explore ways of delivering
			 education and disbursing student financial aid that are based on learning
			 rather than time;(2)to potentially lower cost and reduce the time to attainment of high-quality postsecondary degrees
			 and credentials through competency-based education programs; and(3)to help determine—(A)the specific statutory and regulatory requirements that should be altered to provide greater access
			 to competency-based education programs, which may be independent of, or
			 combined with, traditional credit hour or clock hour programs;(B)the most effective means of delivering competency-based education through degree and credential
			 programs; and(C)the appropriate level and distribution methodology of Federal assistance for students enrolled in
			 competency-based education.(b)DefinitionsIn this section:(1)Competency-based educationThe term competency-based education means an educational process that—(A)is characterized by the measurement of learning as opposed to the measurement of instructional and
			 learning time; and(B)includes direct measures of learning, which may include projects, papers, examinations,
			 presentations,
			 performances, and portfolios, and  direct measures by others
			 of student learning, in place of, or in addition to, using credit hours or
			 clock hours to measure learning.(2)Eligible entityThe term eligible entity means any of the following:(A)An institution of higher education that—(i)is eligible to participate in programs under this title; and(ii)is not an  institution described in subparagraph (A) or (C) of	section 102(a)(1).(B)A system of institutions described in subparagraph (A).(C)A consortium of institutions described in subparagraph (A).(c)Demonstration project authorized(1)In generalThe Secretary shall carry out a competency-based education demonstration project under which the
			 Secretary selects, in accordance with subsection (e), eligible entities to
			 participate and receive waivers described in  paragraph (2),  in order to
			 enable the eligible entities to offer competency-based education.(2)Waivers(A)In generalThe Secretary may waive,  for an eligible entity participating in the demonstration project under
			 this section, any requirements, including any regulations promulgated
			 under such provisions, of—(i)subsections (a) and (b) of section 481, as such subsections relate to requirements under this Act
			 for a minimum number of weeks of instruction; and(ii)section 668.32(a)(1)(iii) of title 34, Code of Federal Regulations, as such section relates to
			 courses
			 leading to teacher certification.(B)Additional requirements eligible for waiver(i)In generalIn addition to any waiver authorized under subparagraph (A), the Secretary may waive any
			 requirements described in clause (ii)	for an eligible entity
			 participating in the demonstration project under this section	that
			 requests such a waiver in the application submitted under subsection (d),
			 if the Secretary determines that the eligible entity has proposed a
			 rational and defensible plan for competency-based education that requires
			 such waiver.(ii)Description of additional requirementsA requirement described in this clause is any requirement under this part, part F, or title I
			 (including any regulations promulgated under title I) that
			 inhibits the
			 operation of competency-based education, including any  requirement that
			 relates to—(I)documenting attendance;(II)weekly academic activity;(III)minimum weeks of instructional time;(IV)credit hour or clock hour equivalencies;(V)substantive interaction with faculty; and(VI)the definitions of the terms academic year, full-time student, standard term, non-term, non-standard term, term, satisfactory academic progress, educational activity, program of study, and payment period.(d)Application(1)In generalEach  eligible entity desiring to participate in  the demonstration project under this section 
			 shall submit to the Secretary an application at such time, in such manner,
			 and containing such information as the Secretary shall require.(2)ContentsEach application submitted under paragraph (1) shall include—(A)a description of the competency-based education to be offered by the eligible entity through the
			 demonstration project, including the portion of the degree or credential
			 to be provided by competency-based education 
						and the amount of time needed for a student
			 participating in the competency-based education program to attain  the
			 degree or credential;(B)a brief description of the proposed academic delivery, business, and financial models to be used by
			 the eligible entity in
			 the project, including brief explanations of how the entity's approach
			 would result in the achievement and assessment of competencies and how the
			 approach would
			 differ from standard credit hour approaches;(C)a description of the statutory and regulatory requirements described in subsection (c)(2) for which
			 a waiver is sought, and the reasons for which each such waiver is sought;(D)a description of the entity's proposal for determining a student's Federal student aid eligibility
			 under this title and  awarding       and distributing such aid, including
			 safeguards to ensure that students are making
			 satisfactory progress that warrants disbursement of such aid, and an
			 explanation of how the proposal ensures that the competency-based
			 education program does not require
			 the expenditure of additional Federal funding beyond what the students are
			 otherwise eligible for under this title;(E)a description of the students to whom competency-based education will be offered, including an
			 assurance that the eligible entity will include, by the
			 end of the first calendar year, a minimum of 100 and a
			 maximum of 2,000 eligible students as part of the project;(F)a description of the goals the entity hopes to achieve through the use of competency-based
			 education;(G)a description of how the entity plans to maintain program integrity, and prevent fraud, waste, and
			 abuse, in the student assistance programs under this title;(H)an assurance that the entity will fully cooperate with the ongoing evaluations of the demonstration
			 project under subsection (f)(3);(I)an assurance that the entity will not require the expenditure of additional Federal funding to
			 implement the project; and(J)such other information as the Secretary may require.(e)Selection(1)In generalNot later than 180 days after the date of enactment of the Advancing Competency-Based Education Demonstration Project Act of 2014, the Secretary shall select not more than 15 eligible entities to participate in the demonstration
			 project under this section.(2)ConsiderationsIn selecting eligible entities to participate in the demonstration project under this section, the
			 Secretary shall—(A)consider the number and quality of applications received;(B)consider the eligible entity's—(i)demonstrated quality, as measured through outcome-based metrics of student success;(ii)ability to successfully execute the project as described;(iii)commitment and ability to effectively finance a demonstration site as proposed;(iv)demonstrated administrative capability and expertise to evaluate learning based on measures other
			 than credit hours or clock hours;(v)commitment to allow random assignment and collection of school records of eligible project
			 applicants, if necessary in order to allow for the evaluation of the
			 impact of the competency-based education programs supported under the
			 project, as described in subsection (f)(2)(B); and(vi)commitment to share the defined competencies and metrics for assessment developed for the
			 competency-based education program with the  Secretary; and(C)ensure the participation of a diverse group of institutions of higher education  (including
			 institutions within eligible entities described in subparagraph (B) or (C)
			 of subsection (b)(2)) with respect to size, mission, and geographic
			 distribution of the institutions.(3)NotificationNot later than 180 days after the date of enactment of the Advancing Competency-Based Education Demonstration Project Act of 2014, the Secretary shall make available to the authorizing committees and the public a list of the
			 eligible entities selected to participate in the demonstration project
			 under this section. Such list shall include, for each such eligible
			 entity, the specific statutory and regulatory requirements that the
			 Secretary is waiving for the project and a description of the
			 competency-based education courses to be offered.(f)Evaluations and reports(1)Eligible entity reportEach eligible entity that participates in the demonstration project under this section shall
			 prepare and submit to the Secretary an annual report that includes—(A)for each student participating in  the competency-based education program offered by the eligible
			 entity—(i)the number of postsecondary credit hours the student  had earned prior to enrollment in the
			 program;(ii)an identification of whether the student is participating in the program and only receiving
			 competency-based education or participating in the program while also
			 taking  courses offered in credit or clock hours, and identification of
			 student status as a first-year, second-year, third-year, or fourth-year
			 student;(iii)the period of time between the admission of the student in the program and the first assessment of
			 student learning;(iv)the percentage of assessments of student learning that the student passed on the first attempt,
			 during the period of the student's participation in the program;(v)the percentage of assessments of student learning that the student passed on the second attempt,
			 and overall and the average period of time between the student's first and
			 second
			 attempts, during the period of the student's participation in the program;
			 and(vi)the number of credits that the student acquired through the program and the period of time during
			 which the student acquired such credits;(B)the information reported under subparagraph (A) aggregated for the program;(C)the rates of retention in the program for participating students, for each 6-month period of the
			 program; and(D)such other information as the Secretary may reasonably require.(2)EvaluationThe Secretary shall—(A)acting through the Director of the Institute of Education Sciences—(i)develop performance measures, including the measures described in paragraph (1)(A), to be used by
			 eligible entities participating in the demonstration project under this
			 section to ascertain outcome and progress;(ii)evaluate the implementation and impact of the activities supported under this section; and(iii)identify promising practices regarding competency-based education and disseminate research on such
			 practices; and(B)annually evaluate the competency-based education program offered by each eligible entity
			 participating in the demonstration
			 project under this section to	review—(i)the extent to which the eligible entity has met the goals set forth in its application under
			 subsection (d), including the	measures of program quality assurance;(ii)the number and types of students participating in the competency-based education programs offered,
			 including the
			 progress of participating students toward recognized degrees and
			 credentials and the
			 extent to which participation, postsecondary education retention, 
			 postsecondary education completion, employment after graduation, and  debt
			 repayment increased or decreased for participating students as compared to
			 the general postsecondary education student population;(iii)obstacles related to student financial assistance for competency-based education; and(iv)the extent to which statutory or regulatory requirements not waived under the demonstration project
			 present difficulties for students or institutions of higher education.(3)Annual reportsThe Secretary shall annually prepare and submit to the authorizing committees a report that
			 includes—(A)the evaluations of the competency-based education programs required under paragraph (2);(B)the number and types of students receiving assistance under this title who participate in
			 competency-based education programs supported under this section;(C)the postsecondary education retention and completion rates of students participating in such
			 programs;(D)any statutory changes the Secretary would recommend that are designed to support and enhance the
			 expansion of competency-based education; and(E)other such measures as determined by the Secretary.(g)OversightIn conducting the demonstration project under this section, the Secretary shall, on a continuing
			 basis—(1)ensure that eligible entities participating in the project comply with the requirements of this
			 title (other than the requirements that are waived under subsection
			 (c)(2));(2)provide technical assistance;(3)monitor fluctuations in the student population enrolled in the participating eligible entities; and(4)consult with appropriate accrediting agencies or associations and appropriate State regulatory
			 authorities regarding the project..